Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-3 are presented for examination.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kodama US Pub. No. 20080042235 (IDS).
	As per claims 1-2, Fig. 10 and paragraph 6 of Kodama are directed a programmable memory device (capacitor 240 as antifuse), comprising: an access transistor (230), comprising an active region (231, 241 and channel ) formed in a substrate (201) and a gate structure (234 and 233 and its channel) formed on the substrate, wherein the active region has a linear top view shape (Fig. 10), the gate structure has a first portion (channel) and a second portion (233 and 234), the first portion is intersected with a section (231) of the active region away from end portions of the active region, and the second portion is laterally spaced apart from the active region (Fig. 10); and a capacitor, using a portion (232) of the active region as a terminal, and further comprising an electrode (241) and a dielectric layer (243), wherein the electrode is disposed on the portion of the active region and spaced apart from the gate structure (Fig. 10), and at least a portion (243) of the dielectric layer is sandwiched between the electrode and the portion of the active region.
	As per claim 3, Fig. 10 of Kodama discloses wherein one (231) of the end portions of the active region is located between the first and second portions of the gate structure.
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of an OTP memory device.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/               Primary Examiner, Art Unit 2827